Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMING APPARATUS HAVING COVER  --.

IN THE SPECIFICATION:
	On page 7, line 2, --  closer to  -- has been inserted after “opens”.

IN THE CLAIMS:
	In claim 1, line 15, --  closer to  -- has been inserted after “opens”.

2.	The following is an examiner’s statement of reasons for allowance:
the applicant claims an image forming apparatus having a main body including a front surface part and a side surface part connected to the front surface part; a cover including a first surface part disposed to face the front surface part and a second surface part, connected to the first surface part, disposed to face the side surface part the main body includes an engaging portion formed on the front surface part and engaged with the first protrusion and a groove portion formed on the side surface part; the groove having an opening closer to the front surface part so that the second protrusion can be inserted into and extracted from the main body; the groove has a portion inclined such that the groove portion is located at a further upper side in a vertical direction as the groove portion becomes closer to the front surface part  which is not anticipate or rendered obvious by the prior art of record (italics indicate the patentable subject matter over the prior art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Inoue et al., Lee, Tamai, Takabatake (EP), and (JP) all teach covers for image forming apparatus but none teach all the limitations as claimed by applicant. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852